                                                                                           JAMES K. SCHULTZ
                                                                                       Direct: (619) 296-2018
                                                                                       jschultz@sessions.legal

Via ECF                                        June 19, 2020

Judge Barbara Moses
United States District Court Southern District of New York
500 Pearl St., Room 740
New York, NY 10007

          Re:     Michelo, et al. v. National Collegiate Student Loan Trust 2007-2, et al.
                  Case No.: 1:18-cv-01781-PGG
                  Bifulco, et al. v. National Collegiate Student Loan Trust 2006-4, et al.
                  Case No.: 1:18-cv-07692-PGG

Dear Judge Moses:

       We represent Transworld Systems Inc. (“TSI”) in the above-referenced
consolidated action.

       Per your Honor’s request, the privilege log provided to Plaintiffs in this matter on
April 17, 2020 is attached hereto as Exhibit A.

       As noted during the June 18, 2020 hearing, and identified in the joint letter submitted
on June 15, 2020, TSI has already produced the Attorney Network Services Agreement
with Forster & Garbus, LLP, along with the amendments to that agreement, and all
available historical versions of the Attorney Network Services – Standard Operating
Procedures.

       As detailed in the joint letter, at least 2 categories of documents identified by
Plaintiffs seek documents clearly contemplating communications for the purposes of
obtaining legal advice and services (p. 2) between a lawyer and client. TSI has generally
objected to production of such documents on the basis of attorney/client privilege (see
categories 4 and 5). These communications are not included on the attached privilege log.

      To the extent requested, TSI can produce an amended privilege log as to the
communications between TSI and its lawyers, although TSI maintains that such should be
unnecessary and would be burdensome given how overbroad Plaintiffs current requests
are. United States v. Construction Products Research, Inc., 73 F.3d 464, 473 (2d Cir. 1996)

                        1545 Hotel Circle South, Suite 150, San Diego, CA 92108-3426
                      Tel: (619) 296-2018   Fax: (877) 334-0661   www.sessions-law.com
CALIFORNIA  COLORADO  FLORIDA  GEORGIA  ILLINOIS  LOUISIANA  NEW JERSEY  NEW YORK  PENNSYLVANIA  TEXAS
Michelo, et al. v. National Collegiate Student Loan Trust 2007-2, et al. – 1:18-cv-01781-PGG
June 19, 2020 – Page 2


(“a court may require an adequately detailed privilege log in conjunction with evidentiary
submissions to fill in any factual gaps”).

       Thank you for Your Honor’s attention to this matter.

                                           Respectfully submitted,

                                           /s/ James K. Schultz
                                           Counsel for Transworld Systems Inc.
cc:    All counsel of record (via ECF)
